UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1193


VERA   C.   HARPER,   on   her behalf and as personal
representative of the Estate of Wilson Clark Harper,
Deceased; DAVID A. HARPER,

                Plaintiffs - Appellants,

          v.

UNITED SERVICES AUTOMOBILE ASSOCIATION, a/k/a USAA; STEVE
LEE; J. LOUIS BLANCO; STEPHEN HORVATH; JANICE BUCHMAN; JUDGE
ROUSCH, Circuit Court Judge; KEITH, Circuit Court Judge;
JUDGE WOLDRIDGE; SUPREME COURT OF VIRGINIA; DOES 1-50;
BARBARA MILANO KEENAN; JOHN THOMAS FREY; DAVID SCHELL;
MARCUS WILLIAMS, Fairfax County Circuit Court Judge; THE
FAIRFAX COUNTY CIRCUIT COURT; PATRICIA H. HARRINGTON, Clerk
of the Virginia Supreme Court; VIRGINIA SUPREME COURT;
TRICHILO BANCROFT MCGAVIN HORVATH AND JUDKINS PC; ALAN
DICKEY, Seminole County Circuit Court Judge; NANCY ALLEY,
Seminole Circuit County Judge; CLAYTON SIMMONS, Seminole
Circuit Court Judge; ROBERT WOHN, JR., Brevard County
Circuit Court Judge; JAMES PERRY, Florida Supreme Court
Justice; JANICE BUCHMAN; JOHN C. PAPPAS; ERIC DICKEY; BUTLER
PAPPAS WEIHMULLER KATZ CRAIG LLP; JOANN MARIE STALCUP;
FLORIDA BAR; ROBERT PEGG, Indian River County Circuit Court
Judge,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00478-LO-TRJ)


Submitted:   September 29, 2011            Decided:   October 4, 2011
Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vera C. Harper; David A. Harper, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Vera   C.    Harper        and       David   A.     Harper     appeal     the

magistrate judge’s order denying their motion for leave to file

a third amended complaint, the district court’s order accepting

the     recommendation       of    the     magistrate         judge     and    dismissing

without prejudice their second amended complaint for failure to

serve    the    defendants        under    Fed.       R.    Civ.   P.   4(m),    and     the

district court’s subsequent order denying reconsideration.                               We

have     reviewed     the    record        and       find    no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Harper v. United Servs. Auto. Ass’n, No. 1:08-cv-00478-

LO-TRJ (E.D. Va. Nov. 2, 2010; Jan. 20, 2011; Feb. 4, 2011).                              We

dispense       with   oral    argument          because      the     facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                                3